 In the Matter of CITIES SERVICE REFINING CORPORATIONandLAKECHARLES METAL TRADES COUNCIL, AFFILIATED WITH THE AMERICANFEDERATION OF LABORCase No. 15-R-1174.-Decided September 4,1944.Messrs. Sam H. JonesandEdavard Everitt, Jr.,of Lake Charles,La., andMr. Henry C. lT'alleer,of Shreveport, La., for the Company.Messrs. George McSpangler, W. T. McKain, H. A. Roach, T. K.Stitzlein,andWylie B. Oliver,of Lake Charles, La., andMr. LeoCarter,of New Orleans, La., for the Council.Mr. Arvil Inge,of Fort Worth, Tex., for the Operating Engineers.Mr. T. M. McCormick,of Fort Worth, Tex.,Mr. F. H. Mitchell,of Port Neches,Tex.,Mr. W. F. Noell,of Ponca City, Okla., andMr. W. B. Newby,of Maplewood, La., for the C. I. O.Mr. Walter T. Grant,of Houston, Tex., andMr. Earl H. Boswell,of Orange, Tex., for the I. A. M.Mr. Robert Silagi,of counsel to the Board. .DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Lake Charles Metal Trades Council,affiliated with the American Federation of Labor, acting on behalf ofits affiliated organizations,' herein called the Council, alleging thata question affecting commerce had arisen concerning the representationof employees of Cities Service Refining Corporation, Lake Charles,I The organizations affiliated with the Council are- The International Brotherhood ofBoilermakers,Iron Shipbuilders,Welders,and Helpers of America ; The InternationalBrotherhood of Blacksmiths, Drop Forgers,and Helpers, The International Brotherhood ofElectricalWorkers ; The International Brotherhood of Painters, Decorators and Paper-hangers of America; The International Association of Machinists;The United Associationof Journeymen Plumbers and Steam Fitters of United States and Canada;The InternationalUnion of Operating Engineers;The International Hod Carriers,Building and CommonLaborers Union of America; The International Association of Bridge,Structural andOrnamental Iron Workers ; Heat and Frost Insulators Asbestos Workers ; United Brother-hood of Carpenters,Joiners and Helpers of America ; International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,and The Sheet Metal WorkersInternational Association.58 N. L R. B., No. 6.28 CITIES SERVICE REFINING CORPORATION29Louisiana, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon clue notice beforeLawrence H. Whitlow, Trial Examiner. Said hearing was held atLake Charles, Louisiana, on July 12 and July 26, 1944.The Company,the Council, the Oil Workers International Union (CIO), hereincalled the C. I. 0., and International Association of Machinists, Dis-trict Lodge No. 31, A. F. L., herein called the I. A. M.,2 appeared andparticipated.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the hearing both the Company and the C. I. O. moved to dismissthe petition.The Council moved to dismiss both motions -to inter-vene, and the C. 1. O. moved to dismiss the intervention of theI.A. M. Rulings on these motions were reserved by the Trial Ex-aminer for the Board.For reasons stated hereinafter, all motionsto dismiss are denied.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCities Service Refining Corporation, a wholly owned subsidiary ofCities Service Company, owns and operates a petroleum refinery atLake Charles, Louisiana.Adjacent thereto, the Company constructeda butadiene plant which it operates as agent for the Rubber ReserveCorporation.These two plants are the only ones owned and operatedby the Company. The Company is engaged in the production andrefining of petroleum into high octane airplane gasoline and theproduction of butadiene gas for the Rubber Reserve Corporation. Themajor part of the Company's products is sold directly, or indirectly,to the armed forces of the United States, or to the Rubber ReserveCorporation.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDLake Charles Metal Trades Council, affiliated with the AmericanFederation of Labor, and comprised of the affiliated unions enu-merated in footnote1,Wpriz,is a labor organization admitting to mem-bership employees of the Company.2During the first day of the hearing the I. A. M. withdrew its name from the originalpetition filed by the Council and filed a separate motion to Intervene. 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Oil Workers International Union, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the Company.InternationalAssociation of Machinists, District Lodge No. 31,affiliated with the American Federation of Labor, and likewiseaffiliated with the Lake Charles Metal Trades Council, is a labororganization admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn June 8, 1944, the Council, having learned that the Company wasnegotiating a collective bargaining agreement with the C. I. 0., re-quested the Company to discontinue negotiations until such time asthe Board could hold an election and certify a bargaining agent.Uponreceipt of the claim of interest by the Council, the Company called theRegional Director of the Fifteenth Region and advised him of theclaims of the Council, and of the extent of the negotiations that ithad with the C. I. O. Thereafter, in the absence of contrary direc-tions from the Regional Director, and on the strength of a cross-checkof membership cards submitted by the C. I. O. the Company enteredinto a contract with that organization .-3Said contract is dated June20, 1944, and by its terms will extend to June 1, 1945, and thereafter,subject to a 30-day written termination clause.The Company and the C. I. O. urge their contract as a bar to a pres-ent determination of representatives.The Council and the I. A. M.contend that since the notice of claim to representation was given theCompany before it executed the contract with the C. I. 0., the contractis no bar to the present proceeding.We agree with the contentions ofthe Council and I. A. M. Under our well-established practice, we haveheld that a contract executed after the receipt of notice of a rival claimto representation cannot preclude the determination of a questionconcerning representation.We note further that two petitions forcertification of representatives in smaller units in this plant had beenfiled by the Council prior to the signing of the contract between theCompany and the C. 1.0.4A statement of a Board agent introduced into evidence at the hear-ing indicates that the Council represents a substantial number of em-ployees in the unit hereinafter found appropriate.i-3 The Company,by its personnel director and pay-roll clerk,together with the C. I O ,conducted a cross-check of authorization cards against the Company's pay roll.The cross-check disclosed that the C I.0 represented 373 employees out of the 702 persons employedwithin the contract unit as of May 31, 1944.4Petitions Nos 15-R-1157 and 1158 were filed on June 12,1944.These petitions werewithdrawn upon the filing of the petition in the present case5The Field Examiner reported that the Council submitted 494 authorization cards asevidence of its showing of 'representation in its petitions 15-R-1157 and 15-R-1158.These cards were checked against the Company's pay roll of June 23,1944, which con- CITIES SERVICE REFINING CORPORATION31We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Company, the Council, and the C. I. O. are agreed that theappropriate unit should consist of all hourly paid employees in themechanical and operations departments of the Company, but exclud-ing cafeteria employees, technically trained laboratory employees,plant guards, and all supervisory employees.This unit is substan-tialry identical with the unit covered by the contract between the Com-pany and C. I. O. The I. A. M., however, seeks a separate unit com-prised of all employees in the machinist department.The refinery and butadiene plant of the Company are operated asan integrated unit, the broad division of employees being made onfunctional grounds.The functions of the plants are divided into anoperations department which handles all production, and a mechan-ical department which has charge of all maintenance.Only 62 of theemployees in the mechanical department are in the machinists' classi-fication sought by the I. A. M. There is no administrative set-upwhich includes only machinists inasmuch as they are a part of themechanical department, but there is a separate pay-roll classificationof inside and outside machinists.On that same pay roll also appearthe 14 helpers who assist the machinists.The work of the employeessought by the I. A. M. is entirely mechanical; the inside machinistsdoing bench and lathe work, while the outside machinists care forpumps, compressors, and similar machinery.Although the twogroups of machinists work under separate foremen they both comeunder the general supervision of the master mechanic.For the purpose of operations the working area of the plants isdivided into five geographical zones headed by zone engineers whoexercise plenary supervision over all employees working therein.Themachinists comprise but a small part of the other skilled craftsmenwho work under the zone engineers. Comparable to the machinistsand the ,master mechanic are the fabricating foreman, who has pipe-fitters, riggers, and welders under him; the electrical foreman, who hascharge of all electricians; the craft foreman, who supervises insulators,carpenters, painters, and bricklayers; the instrument foreman, whooversees the mechanics who maintain and repair instruments; and thetamed thenames of 486 persons'in the units alleged to be appropriate.Of the cardssubmitted,341 bore the names of persons listed on the pay rollThe I AAtpresented 47 authorization cards to the Trial Examiner,which he checkedagainst the Company's pay roll of July 26,1944,containing the names of 62 employeeswithin the unit alleged to be appropriate.Of the 47 cards submitted,26 bore the namesof persons listed on said pay roll. 32DECISIONSOF NATIONALLABOR RELATIONS BOARDtransportation foreman, who is responsible for the mechanics who serv-ice trucks, cars, and switch engines.The I. A. M. does not seek toinclude any of these mechanics whose work is similar to outsidemachinists, within its proposed unit.As stated above, the Company and the C. I. O. moved to dismiss theintervention of the I. A. M. on the ground that the unit sought bythat union was inappropriate.The Council contends that since theI.A. M. is an affiliate of the Council it should follow the same pro-cedure that all the other affiliates have followed, namely, to seek rep-resentation on an over-all basis through the Council.We find it un-necesary either to dismiss the intervention or to intercede between theCouncil and its affiliate.The record is replete with testimony to theeffect that most of the refineries in the United States which are organ-ized have plant-wide representation. It further appears that all ofthe Cities Service Company's plants are so organized.Even thetestimony by the I. A. M.'s representative indicates that within theimmediate Gulf Coast area most of the refineries and plants areorganized on a plant-wide basis. In view of the integrated natureof the Company's operations, the history of organization at this par--ticular plant, at other plants of the Company, and in the industry ingeneral, we shall include all the employees of the refinery and thebutadiene plant within a single unit.We find that all hourly paid employees in the mechanical and opera-tions departments of the Company, but excluding cafeteria employees,technically trained laboratory employees, plant guards, and all super-visory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b),of the Act.V. THE DETEI.MINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisenbe resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is hereby CITIES SERVICE REFINING CORPORATION33DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Cities Service Re-fining Corporation, Lake Charles, Louisiana, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Fifteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on va-cation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby the Lake Charles Metal Trades Council, affiliated with the Ameri-can Federation of Labor, or by the Oil Workers International Union,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining, or by neither.609591-45-vol 58-4